Title: From John Adams to Jean Luzac, 30 April 1782
From: Adams, John
To: Luzac, Jean



Amsterdam April 30. 1782
Sir

I ought to make an apology, for delaying So long to answer your Favour of the Sixteenth accompanied with Some printed Copies, of the Address of Thanks from the Body of Merchants and Manufacturers of the City of Leyden, to the great Council.
The great Qualities, which this Nation has always displayed upon occasions proper to call them Forth, appear with too much Splendour upon this occasion to be mistaken.
